DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/EP2018/085585 that was filed on December 18, 2018.
A preliminary amendment was received from the applicant on June 17, 2020.

Drawings
The drawings were received on June 17, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the water" in lines 2-3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 depend from independent claim 1, and are thus also rendered indefinite.
Claim 3 discloses specific values for variables in parentheses on lines 2, 3 and 5.  The use of parentheses in the claims is reserved for reference characters only.  The disclosure of a specific value for a variable or reference character in parentheses indicates optional language, and thus renders the disclosure to be indefinite.
Claim 4 also discloses specific values for variables in parentheses on lines 2 and 3, which renders these values to be indefinite.
Claim 5 also discloses a specific value for a variable in parentheses on line 2, which renders this value to be indefinite.
Claim 6 also discloses specific values for variables in parentheses on lines 2 and 3, which renders these values to be indefinite.
Claim 7 also discloses specific values for variables in parentheses on line 3, which renders these values to be indefinite.
Claim 11 also discloses specific values for variables in parentheses on lines 2, 4, 7 and 8, which renders these values to be indefinite.
Claim 12 also discloses specific values for variables in parentheses on lines 2, 3 and 7, which renders these values to be indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Axford (US 7,752,988).
Axford discloses the same towing device as claimed, as shown in Figures 1-2, which is comprised of a body or structure, defined as Part #1, that is configured to move through a body of water in a horizontal main direction, as shown in Figure 1, and at least one lift-inducing dive plane or appendage, defined as Part #8, that is configured to generate a downwardly directed resultant force or hydrodynamic lift force, as shown in Figure 1, when said towing device is moving through said body of water under the effect of towing, where said dive plane or appendage is rotatable so as to modify said .

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moore (US 5,000,110) discloses a towing device with an appendage, a bracket and a towline for generating a downwardly directed hydrodynamic lift force on said towing device based upon an angle of attack of said towing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



August 6, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617